People v Hernandez (2017 NY Slip Op 06662)





People v Hernandez


2017 NY Slip Op 06662


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


1994-08118
 (Ind. No. 2522/92)

[*1]The People of the State of New York, respondent, 
vJose Hernandez, also known as Allen Gonzalez, appellant.


Jose Hernandez, Alden, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph Ferdenzi, and Sharon Y. Brodt of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 30, 1997 (People v Hernandez, 240 AD2d 759), affirming a judgment of the Supreme Court, Queens County, rendered October 19, 1994.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court